It is settled that the courts will not disturb the exercise of administrative discretion vested in the State Liquor Authority by the Alcoholic Beverage Control Law unless the action complained of be deemed arbitrary or capricious. (See Matter ofGlintenkamp v. O'Connell, 296 N.Y. 806, affg. 271 App. Div. 795;  Matter of Roccaforte v. O'Connell, 296 N.Y. 938, affg.271 App. Div. 831; Matter of Watinsky v. O'Connell, 297 N.Y. 552, affg. 271 App. Div. 973; Matter of Finn v. O'Connell,297 N.Y. 607, affg. 271 App. Div. 896.) In this case, a license was issued to the veteran King after appellants' application had been disapproved, but consideration of the record before us quickly discloses differences — slight though they may seem — between the situations. The successful applicant King is several years older than George Fiore. Having worked for a living, he has enjoyed a certain business experience not possessed by Fiore, and he has revealed a measure of thrift and frugality not found in the other. The choice to be made may have been a narrow one; the determination at which the authority arrived may have been close — perhaps borderline, However, room for choice — basis for exercise of *Page 263 
judgment — there was, and we may not say that "analogy is so complete" between the two cases "that inference arises that the refusal [in appellants' case] is the result of unfair discrimination and oppression." (See Matter of Larkin Co. v.Schwab, 242 N.Y. 330, 336.)
The order of the Appellate Division should be affirmed, with costs.